DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 11/1/22 are acknowledged. Any objection or rejection from the 7/1/22 office action that is not addressed below is withdrawn based on applicants’ amendments.
	Group 1 and the species as set forth in the reply filed on 4/27/22 were previously elected.
	Applicants argue that although claim 3 is withdrawn, the intention is not to incorporate further elements. This is not found persuasive because the instant specification (page 2 line 5 and examples) relates to covalent conjugates. Thus claim 3 is interpreted as requiring an additional element (i.e. something that is bound to the compound). The elected species does not include a resin such as in example 15.
Claims to the elected species are rejected as set forth below. Since the identified species does not include a linker group such as a peptide, claims 3 and 11 have been interpreted as being drawn to non-elected species.
	Claim 10 has been canceled.
Claims 4-9 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/22.
Claims 3 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/22.
Claims 1-2 are being examined.

Priority
This application is a 371 of PCT/EP2017/070450 08/11/2017 and claims foreign benefit of GERMANY 10 2016 009 766. 08/11/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/22 has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-2 were rejected in the previous office action. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 recite ‘peptide residue consisting of 1-30 amino acids’. The phrase peptide implies at least 2 consecutively linked amino acids. However, the phrase also recites ‘1’ as the lower limit. It is unclear if a single amino acid would meet the ‘peptide’ limitation or if the intent is that it can be a particular amino acid (such as Ala) but must require at least 2 consecutive occurrences of such residue (such as Ala-Ala). 
	Claim 1 section ii has been amended to recite ‘said modified and unmodified amino acids are either initially modified or further modified’. Instant claim 1 is drawn to a compound. It is unclear if the ‘initially modified’ is in reference to a precursor of the claimed compound or if the scope of the claim includes the modification. It is unclear if the ‘further modified’ is intended to indicate that the compound must be suitable for further modification or if the intent is that the actual claimed compound is a modification of formula I. Dependent claim 2 does not clarify the claim scope.
	Although unclear, the claims have been interpreted as including no new matter.

Response to Arguments - 112
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the term residue can be used in the art to refer to fragments and refer to a reference, it is first noted that the reference uses the term ‘monomer’ which is not used in the instant claims. Further, although applicants argue about the term fragment, such term is not used in the instant claim. The phrase peptide implies at least 2 consecutively linked amino acids. However, claim 1 also recites ‘1’ as the lower limit. It is unclear if a single amino acid would meet the ‘peptide’ limitation. Claim 1 uses the language ‘peptide residue’ not ‘residue or peptide’.
Although applicants argue that claim 1 has been amended, the claim as amended is rejected as set forth above.

Claim Rejections - 35 USC § 103
The rejection of claims under 103 is maintained.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 8,273,542; ‘Li’) in view of Saroli A (‘Interaction of denatonium chloride with the bitter taste receptor’ Z Lebensm Unters Forsch v180 1985 pages 227-229; ‘Saroli’) in view of Visor et al. (US 5,273,885; ‘Visor’) in view of Ilieva et al. (‘Computational study of the aminolysis of esters the reaction of methylformate with ammonia’ J Org Chem v68 2003 pages 1496-1502; ‘Ilieva’).
	Li teach assays for identifying ligands that bind receptors where the taste receptors respond to bitter ligands including denatonium (abstract and claim 1). Li shows the structure of denatonium benzoate in figure 5. Li teach in vitro binding assays (beginning at column 22 line 62) where the assays involve displacing a radioactively or fluorescently labeled ligand (column 23 lines 5-10). Li teach that known functionalization includes use of a carboxyl group (column 25 last paragraph).
	Li does not expressly teach a functionalized version of denatonium.
	Saroli teach denatonium and teach that it interacts with the bitter receptor by the ammonium nitrogen and the oxygen atom of the carbonyl (page 228 2nd column 2nd complete paragraph and figure 1).
	Visor teach conjugate compounds useful in assays (title and abstract). Visor specifically teach the use of methyl esters for conjugation (examples 4 and 8).	
Ilieva expressly teach the aminolysis of esters is a basic organic reaction (abstract) and specifically shows the reaction of a methyl ester (figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Li because Li expressly teach in vitro binding assays (beginning at column 22 line 62) where the assays involve displacing a fluorescently labeled ligand (column 23 lines 5-10). Since Li expressly teach denatonium (abstract and claim 1) as the ligand one would have been motivated to functionalize denatonium so that it could be labeled. Since Saroli teach the active site of binding one would have been motivated to functionalize the denatonium away from the active site (compare the finite number of sites on the cyclic rings). With respect to the known ways to functionalize for labeling, Visor and Ilieva teach known methods of functionalization including formation of a methyl ester. One would have had a reasonable expectation of success since the denatonium compound was known and methods of functionalization were known.
	 In relation to claims 1-2, as discussed above the prior art suggest methyl ester (see figure 1 of Ilieva) modified denatonium benzoate (see figure 5 of Li) which is of instant formula I where R1, R2, R4, R5, R6, R7, R8 and R9 are H; R9 and R10 and methyl; R11 is ethyl; X is benzoate and R3 is C(O)OCH3 which is of formula –(Y)n-COOR13 (where n of the instant claims is 0 and R13 is CH3).

Response to Arguments - 103
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive.
Although applicants argue that any of the references alone do not teach the claim limitations, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although applicants argue about a missing teaching of functionalizing denatonium benzoate, Li teach in vitro binding assays (beginning at column 22 line 62) where the assays involve displacing a radioactively or fluorescently labeled ligand (column 23 lines 5-10). Since Li expressly teach denatonium (abstract and claim 1 and title) as the ligand one would have been motivated to functionalize denatonium so that it could be labeled.
Although applicants argue that Visor and Ilieva are divergent and non-analogous references, MPEP 2131.01(a) I recognizes that in determining reasonably pertinent the examiner should consider the problem faced by the inventor. In the reply of 11/1/22 the invention is described as ‘compounds that allow a simple derivatization’ (page 14 first complete paragraph). As discussed in the rejection, Visor and Ilieva relate to known types of derivatization. For example, Ilieva expressly teach the aminolysis of esters is a basic organic reaction (abstract). Thus, in seeking to derivatize one would have been motivated to look at known methods of derivatization.
Although applicants argue that hindsight was used, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658